Name: Council Decision 2014/381/CFSP of 23 June 2014 amending Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova
 Type: Decision
 Subject Matter: criminal law;  international affairs;  Europe
 Date Published: 2014-06-24

 24.6.2014 EN Official Journal of the European Union L 183/56 COUNCIL DECISION 2014/381/CFSP of 23 June 2014 amending Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 September 2010, the Council adopted Decision 2010/573/CFSP (1). (2) On 27 September 2013, the Council adopted Decision 2013/477/CFSP (2), which extended, on the basis of a review of Decision 2010/573/CFSP, the restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova until 30 September 2014. (3) The restrictive measures should be extended until 31 October 2014. (4) Decision 2010/573/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 4(2) of Decision 2010/573/CFSP is hereby replaced by the following: 2. This Decision shall apply until 31 October 2014. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Luxembourg, 23 June 2014. For the Council The President C. ASHTON (1) Council Decision 2010/573/CFSP of 27 September 2010 concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova (OJ L 253, 28.9.2010, p. 54). (2) Council Decision 2013/477/CFSP of 27 September 2013 amending Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova (OJ L 257, 28.9.2013, p. 18).